Citation Nr: 1439256	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  05-04 813	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left eye injury.

2.  Entitlement to service connection for a left ankle disorder, including arthritis.

3.  Entitlement to service connection for a right ankle disorder, including arthritis.

4.  Entitlement to service connection for a right leg disorder, including arthritis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1946 to February 1947.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO).

In June 2008, the Board issued a decision determining that he had not submitted new and material evidence to reopen his previously-denied claims for service connection for residuals of left eye and jaw injuries.  The decision also denied his claims for service connection for left ankle, right ankle, and right leg disorders.  He appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).

In March 2009, the Court vacated the Board's decision, with the exception of the claim concerning his jaw, which the Court determined he had abandoned.  The remaining claims, those still at issue, were remanded to the Board for further development and readjudication in compliance with directives specified.

In December 2011, the Board found that new and material evidence had been submitted to reopen the claim for service connection for residuals of a left eye injury.  But rather than immediately readjudicating this claim on its underlying merits, the Board remanded this claim for still further development, also the claims for service connection for right and left ankle disorders.  However, the Board denied the claim for service connection for a right leg disorder.

The Veteran appealed that denial to the Court.  In June 2012 the parties asked that the decision be vacated and this claim remanded so it, too, could be further developed and again decided.  Therefore, this claim for service connection for a right leg disorder is again before the Board as a result of the Court granting that June 2012 joint motion for remand (JMR).

The other claims for service connection for residuals of a left eye injury, a left ankle disorder, and a right ankle disorder are also once again before the Board as the development requested in the Board's December 2011 remand has been completed.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Rather than immediately readjudicating the claim for service connection for a right leg disorder, including arthritis, the Board is remanding this claim to the Agency of Original Jurisdiction (AOJ) for further development.  Whereas the Board, instead, is going ahead and deciding the remaining claims of entitlement to service connection for residuals of a left eye injury, a left ankle disorder, and a right ankle disorder.


FINDINGS OF FACT

1.  The Veteran's left eye cataract and vision loss did not manifest during his active military service and is not otherwise shown to be related or attributable to his service.

2.  His left ankle disorder, including arthritis, did not manifest during his active military service or within one year of separation and it is not otherwise shown to be related or attributable to his service.

3.  There is clear and unmistakable evidence his right ankle disorder, including arthritis, preexisted his active military service.

4.  There also is clear and unmistakable evidence this pre-existing disability did not increase in severity during his active military service beyond its natural progression.



CONCLUSIONS OF LAW

1.  Entitlement to service connection for residuals of a left eye injury is not established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2013).

2.  Entitlement to service connection for a left ankle disorder, including arthritis, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The Veteran's pre-existing right ankle disorder, including arthritis, was not aggravated during or by his service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Standard of Review

In deciding these claims, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic ("Virtual VA") portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board addresses its reasons for rejecting evidence favorable to the claimant).


The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).


Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect because the intended purpose of the notice is preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

A claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  The Court has held that notification of what evidence is necessary to substantiate the claim under 38 U.S.C.A. § 5103(a) thus requires notice of all five of these elements, so including concerning the "downstream" disability rating and effective date that are assigned once service connection is granted.  See id. at 486; Quartuccio, 16 Vet. App. at 187.

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), however, the U.S. Supreme Court clarified that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.


Here, February 2002 and January 2004 letters informed the Veteran of all five elements of his claims, gave examples of the types of evidence he could submit in support of his claims, and informed him of his and VA's respective responsibilities in obtaining relevant records and other evidence on his behalf that would tend to support his claims.  He therefore received all required notice and in the preferred sequence, that is, before initially adjudicating his claims in the April 2004 rating decision at issue in this appeal.

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as regarding his evaluation and treatment since service, whether from VA or private healthcare providers, as well as providing an examination or obtaining a medical opinion when needed to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

To this end, the Veteran's STRs and post-service treatment records have been obtained and associated with the claims file for consideration.  He has not identified any outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also, as mentioned, includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Here, in July 2010 and September 2013, the Veteran was provided the appropriate VA compensation examinations for the necessary medical opinions concerning his claims.  An addendum opinion was also obtained in January 2014.  The VA examination reports, specifically from September 2013, provide the information needed to make an informed decision on the claims, including insofar as whether he has the disabilities he claims, much less on account of his military service.  It is evident from the reports that the VA examiners reviewed the claims file for the pertinent history, including of his complaints, evaluation and treatment during the many years since the conclusion of his service.  The examiners also performed an evaluation of him and, most importantly, provided explanatory rationale for their consequent opinions that are grounded in fact and based on information in pertinent medical literature.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one).

Unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (similarly holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when this is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

The Veteran has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of these claims, and is not prejudiced by any technical notice or assistance deficiency along the way.  Under the circumstances presented, it is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate his claims.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Accordingly, the Board may proceed with appellate review of these claims.

III. Legal Criteria

Service connection is granted for disability resulting from a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition, meaning for a chronic or permanent worsening of the condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain diseases are considered chronic, per se, including arthritis, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).
So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A Veteran is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.


According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).

If a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability on a direct-incurrence basis, only instead a claim for aggravation of the disability during or as a result of his service.  But in this circumstance, the provisions of 38 C.F.R. § 1153 apply and he has the burden of establishing aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); see also 38 C.F.R. § 3.306.

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (holding that VA, rather than the claimant, bears the burden of proving that a disability preexisted service and was not aggravated therein); 70 Fed. Reg. 23 ,027, 23,029 (May 4, 2005) (applies to claims pending on or filed after May 4, 2005).

A preexisting disease will be considered to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Mere temporary or intermittent flare-ups of a preexisting injury or disease are insufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  But clear and unmistakable evidence is required to rebut the presumption of aggravation when the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  Cotant v. Principi, 17 Vet. App. 116 (2003).

That said, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.

Independent medical evidence generally is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe, 7 Vet. App. at 246.  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

Service connection on a direct-incurrence basis requires competent and credible evidence showing:  (1) the Veteran has the alleged disability or, at the very least, indicating he has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).


Also of application to claims for direct service connection is the principle that where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  On the other hand, continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  In this circumstance, a showing of continuity of symptomatology since service is required to establish chronicity of disease or injury in service and in turn link current disability to service.  38 C.F.R. § 3.303(b).  However, the Federal Circuit Court since clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), that this notion of continuity of symptomatology is limited to where involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a).  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required."  Id. at 1338; see also id. at 1336, 1340 (holding that the claimant's allegation of a continuity of hearing loss ever since active service was insufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)).  Because, however, the Veteran has been diagnosed with rheumatoid arthritis, and since arthritis is one of the diseases listed in section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, at least to the extent he is claiming entitlement to service connection for arthritis, and the claim may be supported by evidence of continuity of symptomatology since service.

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).


Generally, lay statement evidence may have direct relevance to establishing underlying components of a claim for service connection.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit Court commented that competence to establish a diagnosis of a condition can exist when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Lay testimony where found credible is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service (again, subject to the limitation that a "chronic" disease is involved as defined under 38 C.F.R. § 3.309(a)).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Federal Circuit Court has further held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010), that it is error to suggest that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.  But as also observed by the Federal Circuit Court, lay evidence must "demonstrate some competence."  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is "credible," or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Only if evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465 (1994); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The third and final step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In ascertaining the competency of lay evidence, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

Laypersons equally have been found not competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).


After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604  (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997).  As fact finder, when considering whether lay evidence is satisfactory, the Board may not only consider internal inconsistency of statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, but also the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997).

In ultimately rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

IV. 
Residuals of a Left Eye Injury

The Veteran is claiming entitlement to service connection for residuals of a left eye injury, but for the following reasons the Board finds that service connection is not warranted.

A review of his STRs shows that he was in a Jeep accident in October 1946.  At that time, his injuries included a laceration to the left cheek and eyebrow.  X-rays were negative for any fractures of the facial bones.  The records are also negative for any further complaints relating to these injuries, and specifically to his left eye.

The Veteran's post-service treatment records reflect long-term treatment for bilateral cataracts and left eye maculopathy.

He had a VA compensation examination for his claimed left eye disability in September 2013.  At that time, he reported that he lost vision in his left eye after the in-service Jeep accident, and it has continued since then.  He was diagnosed with a preoperative cataract in his left eye, as well as left eye vision loss.  He also had a postoperative cataract of the right eye.  The examiner opined that the Veteran's left eye cataract and loss of vision were less likely than not incurred in or caused by the in-service accident.  In making this determination, the examiner noted that there was no physical evidence of left eyebrow laceration or scarring from the Jeep accident.  The examiner noted that the cataract is consistent with normal age related nuclear sclerosis, and is not a cause of the Veteran's reported vision loss.  The examiner stated he could not determine the specific cause of the Veteran's vision loss without resorting to mere speculation, as over 50 years had passed since the accident, the first recorded visual acuity of the left eye was in 1997, and there was no evidence of past ocular trauma or residuals of ocular trauma.

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that, in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  The Court in Jones also acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons, 23 Vet. App. at 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").

Here, since the examination report reflects that all of the evidence was reviewed and a rationale was provided, the opinion is not considered inadequate so as to require another opinion.  In fact, the examiner here provided rationale for why he does not believe the Veteran's current left eye cataract and vision loss are related to his in-service injury.  His opinion is merely inconclusive as to the specific cause of the left eye vision loss.  However, when an opinion, such as this one, is inconclusive as to the origin of a disorder, it generally cannot be employed as suggestive of a link between the disorder and the Veteran's military service.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  These types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

More recent case law, however, suggests that caution must be exercised when referring to medical reports and opinions as "nonevidence" and that, instead, the probative value or weight (competency and credibility) of the evidence should be assessed.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the Federal Circuit Court indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.

This is not the type of situation where the Veteran has the competence to relate his current left eye cataract and loss of vision to his Jeep accident that occurred during his service.  As previously explained, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witness observed and is within the realm of his or her personal knowledge.  See Jandreau, 492 F.3d at 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Lay evidence also may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions, such as when talking about a form of cancer.  Woehlaert, 21 Vet. App. 456 (also discussing this axiom in a claim for rheumatic fever or rheumatic heart disease).

The Board therefore finds that the etiology of the Veteran's left eye cataract and loss of vision is beyond the competency of a mere layperson.  The Board further finds that the question regarding the relationship between such disability and military service to be necessarily complex in nature.  Therefore, as he has only provided his own conclusory statements regarding causation, the Board finds that his statements are of little probative value, especially in relation to the VA examiner's inability to accurately determine the etiology of the Veteran's left eye loss of vision, as the Veteran is not competent to opine on such a complex medical question.


Because, here, there is no probative evidence suggesting the Veteran's left eye cataract and loss of vision are related to his service, only instead evidence that the examiner believes the cataract is due to age, and that while he does not know the etiology of the vision loss, he does not believe either condition is related to his in-service injury, the Veteran has not shown the required nexus between the current disability and his service to warrant the granting of direct service connection.

In addition, the Board acknowledges that the Veteran has claimed left eye "blindness" and loss of vision since the in-service Jeep accident.  However, his diagnoses are not the type of conditions that are considered "chronic" under 38 C.F.R. § 3.309(a).  He therefore cannot circumvent the lack of a medical nexus opinion relating his left eye cataract and loss of vision to his service merely by claiming to have experienced continuous symptoms since his service under § 3.303(b).  And this is true even accepting that continuous symptoms, not necessarily instead treatment for them, is the essence of § 3.303(b).  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and his claim of entitlement to service connection for residuals of a left eye injury resultantly must be denied.

V. Left and Right Ankle Disorders

The Veteran is also claiming entitlement to service connection for left and right ankle disorders, including arthritis, but for the following reasons the Board finds that service connection is not warranted.

A review of his STRs reflects the Veteran had a fractured right ankle in November 1945, so prior to entering active service.  In August 1946, so during service, he complained of right ankle pain and was diagnosed with a sprain, as an x-ray revealed no bony or joint abnormalities.  His entrance examination does not appear to be available, as it has not been associated with the claims file, therefore he must be presumed to have been sound at entry.

Post-service treatment records reflect treatment for left and right ankle pain and degenerative arthritis since January 2001.

The Veteran had a VA joints examination in July 2010.  At that time, he described acute onset of right ankle pain after a twisting injury in service.  He reported that while the acute symptoms diminished, he had episodic pain since service with increasing intensity and frequency of exacerbations.  He also described similar symptoms in his left ankle.  After physical examination, the examiner made a diagnosis of osteoarthritis of the bilateral ankles.  She opined that the condition was less likely as not caused by or a result of service, as the Veteran's STRs did not document an active duty ankle fracture, ankle instability, or recurrent sprains.  The examiner did not comment on the Veteran's in-service right ankle sprain, thus necessitating the December 2011 Board remand for a new VA compensation examination for his right ankle disability.

But as to the left ankle disability, the Board notes that the Veteran's STRs are silent for any complaints.  In addition, post-service records show the Veteran first complained of left ankle pain in 2001, so more than 50 years after his service.  Thus, there also is no objective indication of left ankle arthritis within the one-year presumptive period following his service - meaning by February 1948.  According to 38 C.F.R. § 4.71a, Diagnostic Code 5003, arthritis must be objectively confirmed by X-ray.  So, as a layman, he is not competent to say when he developed it, including whether within that initial post-service year.

The Board may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or, here, an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology following the conclusion of his service and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here, not only has the Veteran never claimed to have had a left ankle disability in service, or within the immediately ensuing year, he also has never claimed a nexus or correlation between this disability - even once eventually diagnosed - and his military service, other than by the simple filing of his claim for service connection.  And even to the extent he is claiming there is such a connection between these disabilities and his service, as a layman this is not a determination he is competent to make.  See Jandreau, 492 F.3d 1372; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

So after reviewing all of the relevant lay and medical evidence, the Board finds that the weight of this evidence (the most probative of it) indicates the Veteran has not experienced continuous left ankle arthritis since his service.  To reiterate, he has never asserted that he developed this condition during his service, or within the year after it concluded, the earliest record of any associated symptom is 2001, so not until many years (indeed decades) after his service had concluded.

He has received treatment for his left ankle disability since approximately 2001.  And while it is true he need not have received continuous treatment for this disability during those many intervening years after the conclusion of his service up to the present, only instead have experienced persistent or recurrent symptoms, the absence of any intervening complaints or findings related to the disability for so long after the conclusion of his service is a factor weighing against continuity of symptomatology.  38 C.F.R. § 3.303(b).  See again Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  Moreover, this notion of continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to situations when the condition now being claimed was first "noted" during service, which does not apply to his left ankle.

In sum, there is not any competent and credible indication that the Veteran's left ankle disability is related to his service, as he had no relevant symptoms in service, or within one year after, and he was not diagnosed with a left ankle disability until more than 50 years later.  There simply is no competent and credible evidence of record tending to associate this disability with his service.  Therefore, service connection is unwarranted on a direct-incurrence basis and on a presumptive-incurrence basis as a chronic disease.

As for his right ankle disability, the Veteran had a new VA examination in September 2013.  At that time, the examiner confirmed the diagnosis of right ankle osteoarthritis.  He stated that the Veteran's right ankle osteoarthritis clearly and unmistakably existed prior to service due to the pre-service fracture, and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  In making this determination, the examiner noted that the August 1946 right ankle sprain seemed to be minor, in that there was no documentation of further treatment, and x-rays were normal.  Further, there was no indication he injured his right ankle in the in-service Jeep accident.  The examiner opined that the Veteran's early degenerative changes in the right ankle, or osteoarthritis, could have been due to his advanced age.


After considering this relevant evidence, the Board finds that the presumption of soundness has been rebutted by the required clear and unmistakable evidence showing that the Veteran's right ankle disability pre-existed his active service.  The additional burden of showing no aggravation of the pre-existing disease or disorder during service is an "onerous" one lying with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the non-aggravation result be "undebatable."  Cotant, 17 Vet. App. at 131, citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  It is a "very demanding" clear-and-unmistakable-evidence standard.  See MacMinagil v. Shinseki, No. 09-1536, 2011 WL 1534512 (Vet. App. April 25, 2011), citing Cotant at 131.

Here, though, both prongs needed to rebut the presumption of soundness have been satisfied since the VA examiner has concluded, not just that the Veteran's right ankle disability predated his service, but also that it was not aggravated during or by his service - and by that the examiner mean above and beyond the condition's natural progression.  To reiterate, even if there was a temporary exacerbation or flare up of the right ankle disability during the Veteran's service, that alone is not tantamount to concluding it was longstanding or chronic (i.e., permanent).  Independent medical evidence generally is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression, and the medical evidence in this instance tends to refute any such notion.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (all holding that mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service," unless the underlying condition, itself, as contrasted with mere symptoms, has worsened).  Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  The Board has reached this conclusion by reviewing the evidence, which reflects that the Veteran fractured his ankle approximately four months prior to entering active duty.  See 38 C.F.R. § 3.303(c) (explaining there are medical principles so universally recognized as to constitute clear and unmistakable proof, and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary).  The Board also bases its opinion on the September 2013 VA examiner's other findings discussing why the condition did not permanently worsen beyond its expected natural progression.  The Board finds the examiner's opinion highly probative because it was based on a review of the pertinent evidence in its entirety and because the examiner provided the necessary explanatory rationale for his conclusions - indeed, citing to specific evidence in the file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

Because the Veteran's right ankle disability pre-existed his active service, service connection for this claimed disability can only be granted on the basis of aggravation.  38 C.F.R. § 3.306.  And because the September 2013 VA examiner found that the Veteran's right ankle disability was not aggravated by his military service, certainly not beyond its natural progression (again, meaning any worsening during basic training was merely temporary, not permanent), service connection on the basis of aggravation is precluded.  Id.


The Board is mindful of the Veteran's statements that he has suffered continuous ankle pain since he sprained his ankle during service.  However, the etiology of a medical condition is beyond the knowledge base and competence of a lay person, and the Board finds, therefore, that his allegations in this regard do not constitute competent and credible evidence.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

Moreover, in January 2014, an addendum opinion was obtained to determine whether the Veteran's right ankle disability manifested within one year of the Veteran's discharge, so by February 1948.  The examiner opined that it did not manifest by that time, as the earliest post-service documentation of a right ankle disability was in 2001.  But regardless, and to reiterate, service connection for this claimed disability can only be granted on the basis of aggravation, so not via direct service connection as a chronic disease.  38 C.F.R. §§ 3.306, 3.309(a).

For these reasons and bases, the preponderance of the evidence is also against this claim for service connection for a right ankle disability, not supportive of it or in relative equipoise.

Therefore, there is not the required reasonable doubt to resolve in the Veteran's favor for service connection for left and right ankle disorders, and both claims resultantly must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for residuals of a left eye injury is denied.

Entitlement to service connection for a left ankle disorder, including arthritis, is denied.

Entitlement to service connection for a right ankle disorder, including arthritis, is denied.


REMAND

In the June 2012 JMR, the parties agreed that the Board's March 2010 remand instructions were not followed.  Specifically, the parties agreed that the February 2011 VA scars examination did not satisfy the Board's March 2010 remand directive that a medical opinion be obtained as to whether the Veteran had a right leg disability that would account for his complaints of chronic pain.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that mere "pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a ratable disability for which service connection may be granted).

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall, 11 Vet. App. at 271.  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Such is not the case here, however.

During a more recent September 2013 VA compensation examination, the examiner noted that the Veteran's right leg disability referred to his right ankle.  However, the Veteran filed a separate claim for his right ankle disability.  As he still has not been afforded a proper VA examination for his right leg specifically, he should be afforded one on remand.

Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule another VA compensation examination for a medical nexus opinion concerning the etiology of any current right leg disability (so apart from disability of the right ankle), including especially in terms of the likelihood (very likely, as likely as not, or unlikely) it initially manifested during the Veteran's active military service from March 1946 to February 1947, even if not complained about, diagnosed, or treated during his service, or, if involving arthritis, to a compensable degree of at least 10-percent disabling within a year of his discharge from service to otherwise warrant presuming it was incurred during his service.

It is essential the claims file be made available to and reviewed by the examiner(s) for the relevant history.  All necessary diagnostic testing and evaluation must be performed.  The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


